Title: To Alexander Hamilton from Aaron Ogden, 7 March 1800
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir
            New York March 7—1800.
          
          Pursuant to yours of the 28th. Ultimo, I have made enquiry in the vicinity of the Cantonment, near the Scotch plains, for a house, or houses, that might be suitable, for the accomodation of sick, but cannot   find that any such are vacant, or to be procured.
          I have calculated the expence of building for each regiment, an hospital of 34 feet, in length, and 20 feet in width, enclosed and covered with boards, with a partition, and a Chimney in the center, so as to furnish two rooms on one floor, with one door, three windows and a fire-place, for each room, and find that hospital will cost, somewhat less, than 250 dollars, without under or upper floors,  and if an under floor be deemed necessary, it will encrease the expence, by 25 dollars, for each hospital.
          I consulted Colo. Smith as you requested, who had adopted the idea of two stories for each hospital, so as to have one upper room and one lower room—Upon reflection, however I venture, to submit an opinion, in favor of having both rooms on one floor, as above described.
          I have the honor to be with the utmost respect, & gratitude your mo. ob sert
          
            Aaron Ogden
          
          Major General Hamilton.
        